Case 3:16-cv-00257-SMY-MAB Document 289 Filed 02/26/19 Page 1 of 2 Page ID #7112



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


  DAWN CORBIER, as Administrator of the           )
  Estate of Joshua B. Jurcich,                    )
                                                  )
                        Plaintiff,                )
                                                  )   Case No. 16-CV-257-SMY-RJD
  vs.                                             )
                                                  )
  ST. CLAIR CO. SHERIFF RICHARD                   )
  WATSON, MAJOR PHILLIP                           )
  MCLAURIN, ST. CLAIR COUNTY,                     )
  OFFICER STEVEN J. FRIEDRICH,                    )
  OFFICER JAMES D. WAGENER,                       )
  SERGEANT DAVID NICHOLS,                         )
  OFFICER MARK J. HARRIS, OFFICER                 )
  DANTE S. BEATTIE, OFFICER                       )
  THOMAS MESEY, OFFICER ERIC L.                   )
  WALTER, LIEUTENANT NANCY                        )
  SUTHERLIN, OFFICER PATRICK                      )
  FULTON, and OFFICER JON KNYFF,                  )
                                                  )
                        Defendants.               )

                             JUDGMENT IN A CIVIL ACTION

        IT IS HEREBY ORDERED AND ADJUDGED that by Order entered on March 7, 2018

 (Doc. 253), Defendant Wexford Health Sources, Inc. was DISMISSED with prejudice.

        IT IS FURTHER ORDERED AND ADJUDGED that by Joint Stipulation filed on March

 7, 2018 (Doc. 254), Plaintiff’s claims against Defendants Nurse Sandra Thurman, Nurse Jana Reuter,

 and Doctor Muddasani Reddy are DISMISSED with prejudice.

        IT IS FURTHER ORDERED AND ADJUDGED that by the Offer and Acceptance of

 Judgment filed on February 25, 2019 pursuant to Federal Rule of Civil Procedure 68(a) (Doc. 288),

 JUDGMENT is entered in favor of Plaintiff and against Defendants St. Clair County Sheriff Richard

 Watson, Major Phillip McLaurin, St. Clair County, Officer Steve J. Friedrich, Officer James D.

 Wagener, Sergeant David Nichols, Officer Mark J. Harris, Officer Dante S. Beattie, Officer Thomas
Case 3:16-cv-00257-SMY-MAB Document 289 Filed 02/26/19 Page 2 of 2 Page ID #7113



 Mesey, Officer Eric L. Walter, Lieutenant Nancy Sutherlin, Officer Patrick Fulton, and Officer Jon

 Knyff, in the amount of $850,000 inclusive of all attorneys’ fees and costs. Accordingly, the Clerk

 of Court is DIRECTED to close this case.




 DATED:        February 26, 2019                     MARGARET M. ROBERTIE,
                                                     Clerk of Court

                                                     By: s/ Stacie Hurst, Deputy Clerk


 Approved:     s/ Staci M. Yandle_
               STACI M. YANDLE
               DISTRICT JUDGE




                                                 2
